Citation Nr: 1503220	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  13-02 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus, Type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1968 to August 1972.  

The Veteran, who is the appellant in this case, had service from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Regional Office (RO) in St. Louis, Missouri.

The Board previously considered this appeal in July 2013, and remanded these issues for a Board hearing at the Veteran's request.  In May 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.  After this development was completed, the case returned to the Board for further appellate review.

The issue of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The probative evidence of record is at least in equipoise regarding whether the Veteran's erectile dysfunction is related to his service-connected type II diabetes mellitus. 


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus, Type II have been met.  38 U.S.C.A. §§  1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.

Service Connection for Erectile Dysfunction

The Veteran contends that his erectile dysfunction is worsened due to his service-connected type II diabetes mellitus.  The Board agrees.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A February 2010 VA examination reveals that the Veteran's erectile dysfunction is worsened by his service-connected diabetes.  The examiner opined that Type II diabetes mellitus is known to worsen erectile dysfunction due to the vascular changes that occur.

Based on the foregoing, the evidence is in favor of the claim; any doubt is resolved in the Veteran's favor, and service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus, Type II, is warranted.


ORDER

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus, Type II is granted.


REMAND

According to the Board hearing transcript, the Veteran has sought VA outpatient treatment for his psychiatric disability that is not in the record.  On remand, efforts should be made to obtain all relevant records of psychiatric treatment received by the Veteran since January 2009, as VA has constructive notice of the contents of its own medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records have not been considered by the RO-and must be in the first instance-prior to any Board consideration of this psychiatric disorder claim.  38 C.F.R. § 19.9.  

Moreover, after considering the arguments presented by the representative in light of the record, the Board finds that another VA psychiatric examination may be appropriate should the RO decide to do so after the acquisition and review of the updated psychiatric records; this includes whether competing etiologies of major depressive disorder are found in the updated records.  A diagnosis for major depressive disorder has already been established via the November 2012 VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request relevant VA treatment records for the period from January 2009 to the present.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After completion of the above, the RO should determine whether there is a need to schedule the Veteran for a VA psychiatric examination; this includes whether competing etiologies of major depressive disorder or any other psychiatric disorders are found in the updated records.  

3.  The RO should then readjudicate the Veteran's pending claim in light of all relevant evidence added to the record since the January 2013 statement of the case.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


